Chadwick, J.
(concurring)—Under our present laws, no citizen has a right to insist that two public utilities be *171maintained in order to preserve competition. Competition between those engaged in public service is a condition which may have been real; but, in the light of modem industrial development and a more enlightened understanding of such problems, it has become an item of lesser consequence, if indeed, it may be considered at all. The legislature of this state, in the exercise of its legislative functions, has written the law upon a different theory, a theory foreseen by the framers of the constitution. Art. 12, § 1.
The people long since abandoned the hope of relief from unjust rates and inadequate service from competing lines or interests. The history of public service corporations is such that it can be asserted as a fact that reliance upon competition has been a vain hope and, in the greater number of cases, perhaps in all cases, it has been defeated by secret compacts and understandings. The people, therefore, determined to regulate and control, to fix rates and prescribe schedules, to the end that the public shall have an adequate service at a fair cost.
The use by the legislature of the two words “reasonable” and “sufficient,” establish this point. That body plainly intended that companies covering the same field should not hereafter be permitted to resort to the old methods of cutting rates and by this means drive the weaker competitor out of the field to the end that the survivor might exploit the public at will. Indeed, two companies furnishing the same service is, under our law, an imposition upon the taxpayer, unwarranted and unjustifiable. It is only necessary to refer to the dual system of telephones that have been maintained in some of the cities of this state to prove this premise. Instead of cheaper and better service, the system has resulted in a double burden of expense, and oftentimes in utter confusion of service. The statute implies that it is better to have one service controlled in all its workings by the .agents of the state. Under our public utilties law, we have all the advantages, with none of the disadvantages, of public owner*172ship; and the commissioners of Pierce county would have failed to do their whole duty had they acted otherwise than they did in the case at bar.
Inasmuch as the supposed right to insist upon the pretense of competition is the only plausible ground urged by appellants, it follows that the decree of the lower court should be affirmed.